ORDER
PER CURIAM.
There having been issued by this Court a Rule dated February 26, 1982, to show cause why SAMUEL C. NISSENBAUM should not be disbarred from the practice of law, upon consideration of the briefs filed and oral argument presented, it is
ORDERED that the Rule be and is hereby discharged; and it is further
ORDERED that the said SAMUEL C. NISSENBAUM be and is hereby SUSPENDED from the Bar of the Commonwealth for a period of five (5) years commencing June 9, 1978, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
LARSEN, FLAHERTY and HUTCHINSON, JJ., would disbar.